         Case 1:18-cv-07799-JMF Document 17 Filed 01/07/19 Page 1 of 2



BRYAN CAVE LEIGHTON PAISNER LLP
Chris M. LaRocco
1290 Avenue of the Americas
New York, New York 10104
Tel: (212) 541-2000
Fax: (212) 541-4630
chris.larocco@bclplaw.com

Attorneys for Defendant

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
–––––––––––––––––––––––––––x
–SDL,
  – plc                            :
                                   :
                        Plaintiff, : Case No. 18-cv-07799 (JMF)
                                   :
            - against –            : NOTICE OF MOTION TO DISMISS
                                   :
 AVAYA, INC.                       : ORAL ARGUMENT REQUESTED
                                   :
                        Defendant. :
 –––––––––––––––––––––––––––x
 ––

       PLEASE TAKE NOTICE that upon the Amended Complaint filed on October 30,

2018, Defendant’s Memorandum of Law in Support of Its Motion to Dismiss, the accompanying

Declaration of Chris LaRocco, dated January 7, 2019, with its exhibits, and upon all prior

pleadings and proceedings in this action, Defendant Avaya, Inc. hereby moves this Court, before

the Honorable Jesse M. Furman, United States District Judge, at the United States District Court

for the Southern District of New York, 500 Pearl Street, New York, New York, for an order

dismissing with prejudice all claims in the Amended Complaint for failure to state a claim upon

which relief can be granted pursuant to Fed. R. Civ. P. 12(b)(6); and for such other and further

relief as deemed just and proper by the Court.
          Case 1:18-cv-07799-JMF Document 17 Filed 01/07/19 Page 2 of 2



       PLEASE TAKE FURTHER NOTICE that pursuant to Local Civil Rule 6.1(b) of the

United States District Court for the Southern District of New York, Plaintiff shall serve and file

any opposing papers to this motion on or before January 22, 2019, and Defendant shall serve and

file any reply papers in further support of this motion seven days after the date of service of

Plaintiff’s opposition.



Dated: January 7, 2019                              BRYAN CAVE LEIGHTON PAISNER LLP
       New York, New York
                                                    By:      /s/ Chris LaRocco
                                                          Chris LaRocco
                                                          1290 Avenue of the Americas
                                                          New York, New York 10104
                                                          Tel: (212) 541-2000
                                                          E: chris.larocco@bclplaw.com

                                                          Attorneys for Avaya, Inc.




                                                2
